Citation Nr: 1718487	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating higher than 70 percent for PTSD with major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to October 1969. 

These matters initially came before the Board of Veterans' Appeals (Board) from August 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2011 decision, the RO granted service connection for PTSD with major depressive disorder and assigned an initial 30 percent disability rating, from the April 21, 2011 date of claim.  The Veteran timely appealed the initial rating assigned.  In the June 2013 decision, the RO denied service connection for sleep apnea.

In April 2013, the RO assigned an initial 70 percent disability rating for PTSD with major depressive disorder, also effective April 21, 2011.

In April 2015, the Board explained that the Veteran's appeal had been expanded to include the inferred issue of entitlement to a TDIU due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue, as well the claim of service connection for sleep apnea and the appeal for a higher initial rating for PTSD with major depressive disorder, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The report of a May 2016 VA psychiatric examination indicates that the Veteran had begun seeing primary care at the VA Medical Center in Durham, North Carolina (VAMC Durham) earlier that month.  During his May 2016 VA primary care evaluation, a PTSD screen was administered and sleep apnea was identified as one of his disabilities.  The VA treatment records which are currently included in the claims file are from VAMC Durham and are dated to March 2015.  Hence, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A (b),(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Moreover, the May 2016 VA psychiatric examination report indicates that the Veteran continued to receive psychiatric treatment from Dr. Jabbour every three months.  The records from Dr. Jabbour that are in the claims file are only dated to July 2015.  Hence, it appears that there may be additional treatment records from Dr. Jabbour that have not yet been obtained.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Dr. Jabbour.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability and sleep apnea, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability and sleep apnea from Dr. Jabbour dated since July 2015 (see the May 2016 VA psychiatric examination report) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment from VAMC Durham dated since March 2015; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in October 2016.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




